Citation Nr: 0202032
Decision Date: 03/01/02	Archive Date: 05/09/02

DOCKET NO. 97-29 630A              DATE MAR 01, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to an effective date earlier than October 16, 1991, for
the establishment of service connection for schizophrenia.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 

INTRODUCTION 

The veteran served on active duty from May 1969 to April 1970.

the Board's February 1987, September 1989 and February 1991
decisions on the basis of CUE. The moving party appealed that
determination to the United States Court of Appeals for Veterans
Claims (Court).

In June 2001, the moving party's representative submitted a brief
to the Court seeking a remand to the Board. In July 2001, the
parties submitted a Joint Motion For Remand And To Stay Further
Proceedings. The parties noted that subsequent to the Board
decision on appeal, the United States Court of Appeals for the
Federal Circuit (Federal Circuit) decided Disabled American
Veterans et. al v. Gober, 234 F.3d 682 (Fed. Cir. 2000). The
parties further agreed that the Board's 2000 decision did not
provide an adequate statement of reasons or bases for its
determinations regarding CUE in prior Board decisions, or outline
or address the merits of the moving party's claim of CUE concerning
Board decisions in 1987, 1989 and 1991. The joint motion cites
Fletcher v. Derwinski, 1 Vet. App. 394 (1991) and Kutcherousky v.
West, 12 Vet. App. 369 (1999) for the propositions that the moving
party is free to submit additional evidence on remand, and the
Board can seek evidence it believes is necessary.

In a July 2001 order, the Court granted the joint motion and
vacated the Board's April 2000 decision.

The question of whether the moving party filed a timely notice of
disagreement with regard to the effective date assigned by the
Regional Office in September 1997 is the subject of a separate
decision of the Board. This issue is not subject to the original
jurisdiction of the Board.

FINDINGS OF FACT

1. In a February 1987 decision, the Board denied service connection
for schizophrenia, schizo-affective type.

- 2 -

2. In a September 1989 decision, the Board denied service
connection for a psychiatric disorder and found that a new factual
basis to reopen the claim after the Board's February 1987 decision
had not been presented.

3. In a February 1991 decision, the Board found that new and
material evidence had not been submitted to reopen a claim for
service connection for a psychiatric disorder.

4. The Court in May 1992 affirmed Board's February 1991 decision
finding that new and material evidence had not been submitted to
reopen the claim for service connection.

CONCLUSIONS OF LAW

1. The Board's decision of February 1987 was supported by evidence
then of record, and it is not shown that the applicable statutory
and regulatory provisions existing at the time were ignored or
incorrectly applied. 38 U.S.C.A. 7111 (West Supp. 2001); 38 C.F.R. 
20.1400-20.1411 (2001).

2. The Board's decision of September 1989 was supported by evidence
then of record, and it is not shown that the applicable statutory
and regulatory provisions existing at the time were ignored or
incorrectly applied. 38 U.S.C.A. 7111 (West Supp. 2001); 38 C.F.R. 
20.1400-20.1411 (2001).

3. The Board's decision of February 1991 finding that new and
material evidence had not been submitted to reopen the claim for
service connection for a psychiatric disability was affirmed by a
Court of competent jurisdiction and is not subject to challenge on
the basis of CUE. 38 U.S.C.A. 7111 (West Supp. 2001); 38 C.F.R.
20.1400(b)(1) (2001).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As a preliminary matter, the Board notes that during the pendency
of the moving party's motion, the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at
38 U.S.C.A. 5102, 5103, 5103A, 5107, was enacted. VA issued
regulations to implement the VCAA in August 2001. 66 Fed. Reg.
45,620 (to be codified as amended at 38 C.F.R. 3.102, 3.156(a),
3.159 and 3.326(a)). The amendments were effective November 9,
2000, except for the amendment to 38 C.F.R. 3.156(a) that is
effective August 29, 200 1. Except for the amendment to 38 C.F.R.
3.156(a), the second sentence of 38 C.F.R. 3.159(c), and 38 C.F.R.
3.159(c)(4)(iii), VA stated that "the provisions of this rule
merely implement the VCAA and do not provide any rights other than
those provided in the VCAA." 66 Fed. Reg. 45,629. Accordingly, in
general where the record demonstrates that the statutory mandates
have been satisfied, the regulatory provisions likewise are
satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), the
Court held that the VCAA was not applicable to motions alleging CUE
in decisions of the Board. Accordingly, the Board finds that the
VCAA is not applicable to this motion as a matter of law.

Turning to the relevant procedural history of the instant claim, in
February 1987 the Board denied service connection for
schizophrenia, schizo-affective type. In September 1989 the Board
characterized the issue as entitlement to service connection for a
psychiatric disorder. The Board noted the prior denial of the claim
in February 1987 and found that that determination was supported by
evidence then of record. The Board further made findings of fact
and conclusions of law that the additional evidence did not provide
a new factual basis to support a reopening of the claim.

4 -

In February 1991, the Board characterized the issue as entitlement
to service connection for a psychiatric disorder. The Board made
findings of fact that service connection was denied by the Board in
February 1987, that the Board denied service connection for a
psychiatric disability in a September 1989 decision and that the
evidence submitted since the September 1989 decision did not
establish that a psychiatric disorder was present in service or
that a psychosis was manifest to a compensable degree within one
year after separation from service. The Board made a conclusion of
law that a new factual basis had not been submitted to warrant
service connection for a psychiatric disorder. In May 1992, the
Court affirmed the Board's February 1991 decision. In November
1992, the Federal Circuit dismissed the moving party's appeal of
the Court's May 1992 decision.

In February 1997, the Board found that additional evidence received
since its February 1991 decision with respect to service connection
for schizophrenia was new and material and as such, sufficient to
reopen the claim. In a September 1997 rating decision, the Regional
Office (RO) awarded the moving party service connection for
schizophrenia. This decision was based in part on the report of a
June 1997 VA psychiatric examination, which concluded that
psychiatric reports from Tinley Park Mental Health Center, dated in
September 1970, showed schizophrenia. The rating decision awarded
the moving party a 100 percent disability evaluation from October
16, 1991, the date the RO received his petition to reopen the
previously denied claim.


In correspondence received in October 1997, the moving party sought
an effective date for this award from January 1985 based on CUE
within RO decisions that had previously denied this claim. In
subsequent correspondence, the moving party continued to base his
arguments for an earlier effective date on allegations of CUE. In
September 1998, the RO informed the moving party that it did not
have jurisdiction of the issue as the prior determination of the RO
was affirmed by the Board and the RO did not have jurisdiction to
review a Board decision for CUE. Subsequently, following a change
in the law permitting the Board to review prior Board decisions for
CUE, this matter was sent to the Board.

- 5 -

The Board notes that while the law vests the Board with original
jurisdiction to determine whether CUE exists in a prior final Board
decision, the shape and expanse of that review is controlled by
statute and regulations. Motions for review of prior Board
decisions on the grounds of CUE are adjudicated pursuant to the
Board's Rules of Practice at 38 C.F.R. 20.1400-1411. Pursuant to 38
C.F.R. 20.1404(b), the motion alleging CUE in a prior Board
decision must set forth clearly and specifically the alleged CUE,
or errors of fact or law in the Board decision, the legal or
factual basis for such allegations, and why the result would have
been different but for the alleged error. See Disabled American
Veterans et. al. v. Gober, supra.

Rule 1403, which is found at 38 C.F.R. 20.1403 (2001), relates to
what constitutes CUE and what does not, and provides as follows:

(a) General. Clear and unmistakable error is a very specific and
rare kind of error. It is the kind of error, of fact or of law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for the error.
Generally, either the correct facts, as they were known at the
time, were not before the Board, or the statutory and regulatory
provisions extant at the time were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and
unmistakable error in a prior Board decision must be based on the
record and the law that existed when that decision was made. (2)
Special rule for Board decisions issued on or after July 21, 1992.
For a Board decision issued on or after July 21, 1992, the record
that existed when that decision was made includes relevant
documents possessed by the Department of Veterans Affairs not later
than 90 days

- 6 -

before such record was transferred to the Board for review in
reaching that decision, provided that the documents could
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error. To warrant
revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the Board's
adjudication of the appeal which, had it not been made, would have
manifestly changed the outcome when it was made. If it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable
error. (1) Changed diagnosis. A new medical diagnosis that
"corrects" an earlier diagnosis considered in a Board decision. (2)
Duty to assist. The Secretary's failure to fulfill the duty to
assist. (3) Evaluation of evidence. A disagreement as to how the
facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error does not
include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation.

(Authority: 38 U.S.C.A. 501(a), 7111).

The Board further notes that with respect to the final provisions
of the regulations pertaining to the adjudication of motions for
revision or reversal of prior Board decisions on the grounds of
CUE, the definition of CUE was based on prior rulings of the Court.
More specifically, it was observed that Congress intended that the
Department of Veterans Affairs (VA) adopt the Court's
interpretation of the term

- 7 -

"CUE." Indeed, as was discussed in the notice of proposed
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of
the bill that became the law specifically noted that the bill would
"not alter the standard for evaluation of claims of CUE." 143 Cong.
Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans,
sponsor of H.R. 1090, in connection with House passage). Therefore,
the Board is permitted to seek guidance as to the existence of CUE
in prior Board decisions based on years of prior Court decisions
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993). See
Disabled American Veterans et. al. v. Gober, supra.

For the sake of clarity, the Board will address the allegations
concerning CUE in the prior decisions of the Board chronologically.

Allegations of CUE made prior to the April 2000 Board decision.

In an October 1997 statement, the moving party argued that the RO's
"1985" decision, as well as its subsequent decisions, contained
CUE. The moving party pointed out that September 1970 reports from
the Tinley Park Mental Health Center, which were cited in a 1997 VA
psychiatric examination report that formed the basis for the
ultimate grant of service connection, were of record in "1985."

In October 1997, the moving party submitted reports from the Tinley
Park Mental Health Center dated in September 1970.

In a December 1997 statement, the moving party contended that since
in 1997 VA doctors concluded that the September 1970 report
demonstrated that he had schizophrenia at that time, the RO should
have reached the same conclusion in "1985." In short, the moving
party did not specify correctly the date of any Board decision he
alleged contained CUE.

In January 2000, the moving party's representative reiterated the
moving party's contention that the evidence of treatment in
September 1970 for schizophrenia at

8 -

the Tinley Park Mental Health Center rendered a 1985 RO rating
decision, and the February 1987 Board decision, which upheld it,
were the product of CUE.

The Board finds that these allegations fail as a matter of law to
raise a claim of CUE with regard to the Board decisions of 1989 and
199 1. Under Rule 1404(a), a motion for CUE must identify the date
of the Board decision that allegedly contains CUE. 38 C.F.R.
20.1404(a) (2001). ("Rule 1404(a) establishes certain ministerial
requirements with respect to a CUE motion such as requiring the
claimant to sign the motion and to include his name and the file
number and the date of the Board decision the claimant wishes to
have reviewed." Disabled American Veterans et. al. v. Gober, 234
F.3d at 698.)

The allegations of record prior to April 2000, with one exception,
fail to identify the date of the Board decision or decisions
challenged on the basis of CUE. Only in the January 2000 informal
brief was a Board decision specifically identified as the subject
of the CUE challenge: the February 1987 decision. No legally valid
claim of CUE was pending before the Board in April 2000 as to the
1989 and 1991 Board decisions, even assuming any challenge was
permissible as to the 1991 Board decision.

The disposition of certain types of motions or portions of motions
for review of a Board decision on the basis of CUE that fail to
raise a valid claim was addressed by the Federal Circuit in
Disabled American Veterans et. al v. Gober, supra. In that
determination the Federal Circuit noted that the last sentence of
Rule 1404(b) provided that: "Motions which fail to comply with the
requirements set forth in this paragraph shall be denied." The
Federal Circuit found that the effect of this last sentence, in
conjunction with Rule 1409(c) (which provides that once there is a
final decision on a CUE motion, subsequent motions relating to that
Board decision on that issue will be dismissed with prejudice)
would be to shield from CUE review any issue that was subject of a
CUE motion that is "denied" because the motion did not comply with
the pleadings requirements of Rule 1404(b). As a result, the Board
would never decide a particular CUE claim on the merits as required
in 38 U.S.C.A. 7111(e), not because the claimant failed to
establish, substantively, his CUE

- 9 -

claim, but because of pleading defects. The Federal Circuit then
invalidated the last sentence of Rule 1404(b); however, it upheld
the other provisions of Rule 1404(b). Id. at 698-99.

Although the Federal Circuit did not expressly state what the Board
must do in such circumstances, the effect of this ruling is
apparently to require that the Board dismiss without prejudice to
refiling motions that fail to meet the minimum ministerial or
pleading requirements set forth in Rule 1404. The Board can
identify nothing in this decision of the Federal Circuit that
fairly can be construed as mandating that the Board decide on the
merits a CUE motion notwithstanding its failure to meet minimum
ministerial or pleading requirements. Quite the contrary, the
Federal Circuit was at pains to foreclose the danger that defective
pleadings would forfeit the moving party's opportunity to obtain a
decision on the merits of a CUE claim.

In this context, the Board finds the more general language employed
by the Federal Circuit in its "Conclusion" that speaks broadly of
invalidating Rule 1404(b) and mentions the provisions in 38
U.S.C.A. 7111(e) that the Board decide a CUE claim on the merits
(Id. at 704), must be read in light of the specific discussion in
the body of the decision at pages 698-99 which demonstrates the
Federal Circuit's holding is much more limited. Accordingly, as the
pleadings prior to the Board's April 2000 decision failed to
identify the date of the Board's 1989 and 1991 decisions, they were
subject to dismissal without prejudice to challenge to the 1991
Board decision was permissible.

The Board finds that the allegations of CUE in the February 1987
Board decision also fail as a matter of law. The allegations only
dispute how the Board weighed or evaluated the evidence before it
or urge consideration of evidence not of record before the Board in
1987. The Board appreciates that the moving party does not agree
with conclusion the Board reached in February 1987. Nevertheless,
the determinative question in this matter is not whether the moving
party agrees with the Board's weighing or evaluation of the facts
then of record, but whether the correct facts, as they were known
at the time, were before the Board and whether

- 10 -

the statutory or regulatory provisions extant at the time were
correctly applied. 38 C.F.R. 20.1403(d)(3). The argument that some
evidence before the Board in 1987 was later cited as part of the
rationale for a medical opinion a number of years later plainly
fails to rise above a garden variety dispute over the weighing of
the evidence or attempts to advance a challenge to the Board's
determination on the basis of evidence not before the Board in
1987.

Similarly, the Board finds that even assuming that the allegations
by the moving party and his representatives could be read as also
addressing the Board's decisions in September 1989 and February
1991, notwithstanding the failure to identify the date of these
determinations, they too would fail as a matter of law. The
allegations raised by the moving party and his representative
relied upon medical evidence, and particularly medical opinions,
dated well after the decisions of the Board between 1987 and 1991.
Such allegations only dispute how the Board weighed or evaluated
the evidence before it, or argue on the basis of evidence not of
record at the time of those Board decisions. Both of these types of
allegations can not rise to the level of CUE as a matter of law. 38
C.F.R. 20.140420.1403(b), (d)(3). Allegations of CUE on this basis
are subject to denial.

Allegations of CUE made after the April 2000 Board decision.

A brief submitted to the Court in June 2000 argued that a remand to
the Board was necessary for several reasons that the Board will
address in turn. First, the brief alleged that the Board was
required to consider whether the RO or the Board committed grave
procedural error while adjudicating the claim for service
connection. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

A panel of the Federal Circuit held in Hayre v. West, 188 F.3d 1327
(Fed. Cir. 1999) that in certain specific circumstances the
finality of prior adjudications could be vitiated for "grave
procedural error." In such a case, a claim based on CUE would not
be appropriate, as a claim of CUE is a collateral attack that can
only be made on a final RO or Board decision. Hayre involved a
situation where the claimant had specified treatment in service at
certain service facilities on certain 

- 11 -

dates. While the RO had made a general request for service medical
records, it had not specifically requested the treatment records
from the facilities identified by the claimant, nor had the RO
notified the claimant that it had been unable to obtain those
records. The Federal Circuit held that this failure violated manual
provisions then in effect in 1972 concerning this circumstance that
the Court determined defined the then existing "duty to assist."
The Court cited 38 C.F.R. 3.303(a) that existed since July 18,
1972. The Court held that the failure of the RO to follow those
procedures constituted "grave procedural error" that vitiated the
finality of the rating action. Id. at 1331-32.

Another panel of the Federal Circuit thereafter determined that the
holding in Hayre was an "extremely narrow" one. Although the
opinion contained some broad language, the holding was limited to
the factual situation presented where a RO had breached the duty to
assist by failing to obtain pertinent service medical records
specifically requested by the claimant and then failing to provide
the claimant with notice explaining the deficiency. Cook v.
Principi, 258 F.3d 1311 (Fed. Cir. 2001).

Following the panel decision in Cook, supra., a petition for
rehearing en banc was filed. An en banc panel of the Federal
Circuit granted the motion for a rehearing en banc and vacated
Cook. The en banc panel requested further briefs addressing the
validity of Hayre as law and the question of whether a failure of
the duty to assist under the law and regulations applicable at the
time can constitute clear and unmistakable error under 38 U.S.C.A.
5109A. Cook v. Principi, No. 00-7171 (Fed. Cir. January 4, 2002)
(en banc).

Regardless of the state of the case law concerning Hayre, supra.,
the Board must again point out that the sole issue before the Board
is whether prior Board decisions were CUE. This is an issue over
which the Board has original jurisdiction. As noted above, an
allegation of CUE must be specific. The CUE pleadings by the moving
party and his representative fail to raise any specific allegation
of a Hayre error.

- 12 -

The Board has considered whether the joint motion could be
construed as a mandate to return the case to the Board for the
Board to conduct a sua sponte review for Hayre errors. Again, the
Board must point out that the sole issue before it is whether there
was CUE in prior Board decisions. The relevant law and regulations
unequivocally place the burden on the moving party to specify such
errors. 38 C.F.R. 20.1404(b). Indeed, the Board is under no
obligation to review the record to search for such errors that have
not been specifically raised by the moving party, merely because
the party has filed a claim for CUE. As the Federal Circuit noted
in Disabled American Veterans et. al v. Gober, 234 F3d at 699,
Congress expressly mandated that CUE claims must be pleaded with
specificity to make consideration of such claims "less burdensome."
Therefore, the Board finds no requirement under the statutory or
regulatory scheme or the case law that mandates that the Board
conduct a sua sponte review for Hayre errors that have not been
specifically pleaded.

The Board notes that the Federal Circuit has articulated, and the
Court has recognized, "three exceptions to the law[-] of[-]the[-
]case doctrine: (1) When the evidence at trial was substantially
different from that in the former trial upon when the appellate
court based its decision; (2) when the controlling authority has
since made a contrary decision of law; and (3) when the appellate
decision was clearly erroneous." See Chisem v. Brown, 8 Vet. App.
364, 375 (1995) (emphasis added), (citing Kori Corp. v. Wilco Marsh
Buggies and Draglines, Inc. 761 F.2nd 649, 657 (Fed. Cir. 1985)).

The Board is reluctant to read the joint motion as actually
mandating that the Board independently review the record for such
errors that have not been specifically raised by the moving party,
merely because the moving party has filed a claim for CUE.
Nevertheless, to the extent that the joint motion could be read to
stand for that proposition, it is clearly ultra vires and an
exception to the law of the case doctrine.

To the extent that the moving party or his representatives
arguments could be construed as an attempt to raise a question of
whether the RO violated any

- 13 -

provisions of the VA Manual M21-1, the Board observes that no
specific allegation has been made citing any controlling provision
in existence at the time of the Board's determinations. In fact, in
the 1992 decision, the Court specifically addressed the question
whether a notation on the moving party's separation examination
alleged the existence of additional relevant or "pertinent"
records. The Court found that such notation did not. This finding
is now the law of the case. Finally, even assuming under some
interpretation of the law of the case doctrine that the Board is
required to conduct a search for Hayre type errors, notwithstanding
any of the above considerations, the Board finds no such error with
regard to the CUE motion over which it has original jurisdiction.

The June 2000 brief also asserted that a remand was necessary
because CUE was not the only way the moving party could establish
entitlement to an earlier effective date. However, the Board notes
that the sole issue properly before the Board is whether prior
Board decisions of 1987, 1989 and 1991 were the product of CUE. For
the reasons noted above and discussed in a separate decision of the
Board, the issue of entitlement to an earlier effective date is not
subject to the original jurisdiction of the Board. The June 2000
brief fails to cite any statute, regulation or case law for the
proposition that the allegation of CUE also establishes original
jurisdiction by the Board over any other matters that are subject
to the normal appellate process, such as the assignment of an
effective date by an RO where the finality of the prior
determination by the Board may bar an earlier effective date.
Accordingly, to the extent that the brief or the joint motion
suggest or indicate that the issue of entitlement to an earlier
effective date is before the Board as part of the motion for review
on the basis of Board CUE, they are clearly erroneous and an
exception to the law of the case doctrine. Chisem v. Brown, 8 Vet.
App. at 375. To the degree the pleadings submitted by the veteran
can be construed as a Notice of Disagreement with the effective
date assigned by the RO in September 1997 under Manlincon v. West,
12 Vet. App. 238 (1999) and Gallegos v. Gober, 14 Vet. App. 50
(2000), this issue has been separately docketed and is the subject
of a separate determination.

- 14 -

An informal hearing submitted on the moving party's behalf in
December 2001 asserts that the September 1989 Board decision failed
to provide the moving party's due process. It alleges that at the
time of the September 1989 Board decision, the record contained two
medical opinions to the effect that the moving party's psychiatric
disability was present within one year after service, and was the
result of a predisposition for the development of the condition
coupled with the stress of war. The informal hearing maintains that
the September 1989 Board decision filled to point to any evidence
rebutting these medical opinions or provide reasons and bases that
the medical opinions were incorrect.

In addition, the informal hearing contends that the Board denied
the moving party due process by addressing the question of service
connection without first making an interim" determination as to new
and material evidence. The informal hearing argues that this
failure was procedural error, and that the evidence in support of
service connection was undebatable. (December 7, 2001, Informal
Brief of Appellant in Appealed Case at p. 2).

The Board notes that these are the only specific allegations of CUE
raised since the Board's April 2000 decision. No specific
allegations of CUE as to the Board's February 1987 or February 1991
decisions have been raised. Further, to the extent the Board's
February 1991 decision finding that new and material evidence had
not been submitted to reopen the claim for service connection for
a psychiatric disability was affirmed by the Court, a CUE challenge
to that Board decision may not be made as a matter of law. 38
C.F.R. 20.1404(b)(1) (2001).

In its September 1989 decision, the Board stated that:

The veteran's service medical records are entirely negative for any
complaints or findings of a psychiatric disorder. We note that the
veteran was hospitalized in September 1970, approximately five
months after his separation from service, due to drug addiction and
acute intoxication. While private physicians have expressed the

- 15 -

opinion that the veteran's schizophrenia, which was subsequently
diagnosed, was actually present when he was hospitalized in 1970,
we find that the evidence of record does not support such a
conclusion. The only diagnoses were drug addiction and alcohol
intoxication. There was no follow-up psychiatric treatment
recommended, and he was discharged after one day. These facts do
not suggest that the veteran was manifesting a chronic psychiatric
disorder as opposed to behavior resulting from substance abuse. In
1971, when "schizophrenia" was diagnosed, it was found to be an
acute episode associated with drug abuse. In any event, that was
more than one year after service. The objective documentary
evidence does not establish the presence of a psychiatric disorder
in service or a compensably manifested, chronic psychosis within
the first year following service separation.


(September 18, 1989, Board decision, at p. 6).

Thus, a review of the actual Board decision demonstrates that,
contrary to the representative's allegations, the Board expressly
acknowledged the favorable medical opinions that the subsequently
diagnosed schizophrenia was actually present in 1970. Despite these
medical opinions, the Board found that the evidence of record did
not support such a conclusion and provided ample reasons and bases
for this conclusion. It pointed out that the only contemporary
diagnoses were drug addiction and alcohol intoxication, that no
follow-up psychiatric treatment was recommended, and that the
moving party was discharged after one day. In light of these facts,
the Board concluded that the contemporary records did not
demonstrate that the moving party was manifesting a chronic
psychiatric disorder as opposed to behavior resulting from
substance abuse. The Board added that during the moving party's
next hospitalization, in 1971, schizophrenia was diagnosed but was
found to be an acute episode associated with drug use. Finally, the
Board pointed to the extensive post-service clinical evidence of
record that

- 16 -

set forth an array of psychiatric diagnoses and indications of
Substance abuse and personality disorder.

Thus, in its 1989 decision, the Board found more probative those
contemporary medical reports and diagnoses that did not demonstrate
the presence of an acquired psychiatric disability in service or of
a chronic psychiatric disability manifest to a compensable degree
within one year thereafter, than the remote medical opinions that
reached a different conclusion. The dispute with regard to the 1989
Board decision does not rise above an argument over how the Board
weighed and evaluated evidence. The Board provided ample reasons
and bases for its decision. The record before the Board did not
demonstrate, by any stretch of the imagination, that all the
evidence of record pointed to the conclusion, about which
reasonable minds could not differ, that the moving party's
schizophrenia was present in service or manifest to a compensable
degree within one year thereafter.

With regard to the assertion that the Board in its September 1989
denied the moving party due process by failing to make an "interim"
decision as to whether new and material evidence had been
submitted, the Board finds that this assertion fails as a claim of
CUE. First, even assuming that the Board failed to make such an
"interim" determination, it would only establish that the Board
accorded the moving party more consideration than he was due by
deciding the claim on the merits. Such a legal error is not CUE
because it is not absolutely clear that this error would have led
to a different outcome. Second, the Board made findings of fact and
conclusions of law in 1989 that the additional evidence did not
provide a new factual basis to support a reopening of the claim. As
the Board did determine that the claim should not be reopened, it
effectively ruled in the alternative denying the claim both on the
merits and as to the question of whether new and material evidence
had been submitted. Since the Board provided a more than adequate
statement as to why the claim remained denied on either basis, and
that determination was well supported by the evidence then of
record, the Board can not find any error of fact or law in the 1989
determination that would have changed the outcome.

17 -

As noted above, the Joint motion cites Fletcher v. Derwinski, 1
Vet. App. 394 (1991) and Kutcherousky v. West, 12 Vet. App. 369
(1999) for the propositions that the moving party is free to submit
additional evidence on remand, and the Board can seek evidence it
believes is necessary. The Board notes that Rule 1403(b) provides
that the record for review on a CUE motion will be the record that
existed when the Board decision was made. Rule 1405 provides that
generally no new evidence will be considered in connection with the
disposition of a CUE motion. Rule 1405 permits the Board to use
various agencies of original jurisdiction to assure the
completeness of the record and to obtain opinions of the General
Counsel. It also provides that consideration may be given to
evidence constructively of record as to Board decisions after July
21, 1992, however, that does not apply to this motion. 38 C.F.R.
20.1405 (2001). Therefore, the Board concludes that to the extent
the joint motion purports to require or permit the moving party to
submit or the Board to consider evidence not of record at the time
of the prior Board decisions challenged for CUE, it is clearly
erroneous and an exception to the law of the case doctrine. Chisem,
supra.

Accordingly, the Board finds that the motion challenging the
Board's decisions of February 1987, September 1989 and February
1991 is denied.

(CONTINUED ON NEXT PAGE)

ORDER

The motion for revision of the February 1987 Board decision based
on CUE is denied.

The motion for revision of the September 1989 Board decision based
on CUE is denied.

The motion for revision of the February 1991 Board decision based
on CUE is denied.

Richard B. Frank 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o  These changes apply to the section entitled "Appeal to the
United States Court of Appeals for Veterans Claims." (1) A "Notice
of Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o  In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

19 - 



